DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-9, 12, 13 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 7, 9, 12, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tat et al. (US 2013/0109436 A1, hereinafter Tat) in view of Kim (US 2012/0064945 A1) and Senthilnathan et al. (US 7,706,362 B1, hereinafter Senthilnathan).

Regarding claims 1 and 12, Tat discloses a method and a system for using a plurality of radio frequency (RF) units at a wireless communication device (Abstract, method and wireless device (system) with plurality of modem; paragraph 28, “user equipment 100 contains the necessary radio system or modem 2”, i.e., modem is equivalent to radio system; paragraph 55, “the modem M1 connected to network NWA and the modem M2 connected to network NWB”, such that modem is used to connect the wireless device/UE to wireless network, and hence modem is equivalent to RF unit), the system comprising: 
the plurality of RF units (paragraph 34, “device 100 of this example has a number H of high-end modems 210 and a number L of low-end modems 220”); 
a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”, i.e., the multiplexer selectively connects modems and SIMs); 
at least one processing unit (paragraphs 7 and 28); 
at least one memory (paragraph 28, memory/memories 3); 
at least one storage unit storing program instructions executable by the at least one processing unit (paragraphs 7-8, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform steps) for:
(a) establishing a first wireless connection using a first RF unit with a first SIM card housed in a SIM card (paragraphs 38-40, first SIM is mapped to a first modem; paragraph 55, “the device begins with the modem M1 connected to network NWA”); 
(b) configuring the at least one selector to connect to a second RF unit (paragraph 41, “SMC 250 is able to decide on a best mapping configuration between SIMs and modems and then instruct the multiplexer 260 to reconnect SIMs to modems according to that configuration”, such that SIM card is connected to modem (RF unit) via multiplexer (selector); paragraph 55, “the modem M2 connected to network NWB”; paragraph 35, “a multi-way multiplexer 260, which again may comprise hardware and/or software and provides dynamic connections between the modems 210,220 and the SIMs 230”); and 
(c) establishing a second wireless connection using the second RF unit with the first SIM card remaining housed in the wireless communication device (paragraph 56, “SMC may then decide that remapping is necessary”; paragraph 22, “disconnection of said first SIM from said first modem and connection of said first SIM to said second modem is accompanied by switching a SIM context for said first SIM from said first modem to said second modem”, and since Tat does not require removal of SIM for remapping, the first SIM card remains housed inside the UE/wireless device); 
wherein: 
each of the first RF unit and the second RF unit is connected to the SIM card through the at least one selector (paragraphs 31 and 35, SIMs are connected to modems via multiplexer).
Tat discloses SIMs are interfaced with modems via the multiplexer (paragraphs 31 and 35). Tat does not expressly disclose each of the first RF unit and the second RF unit is connected to the SIM card interface through the selector; the wireless communication device establishes a plurality of tunnels through a plurality of wireless connections; and the plurality of tunnels are aggregated to form one aggregated tunnel.
In an analogous art, Kim discloses a mobile terminal (Abstract) with a plurality of SIM card slots (SIM card interface) (paragraph 84, “SIM cards, from among the plurality of SIM cards, may be mounted on the plurality of respective SIM card slots 171 to 174”), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through an interface unit 170 (paragraph 74). Combination of Tat and Kim would provide a SIM card slot (SIM card interface) to house the first SIM card of Tat, which is connected to the first modem and the second modem (first and second RF units) (i.e., the first RF unit and the second RF unit connected to the first SIM card interface via the multiplexer (selector)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each of the SIMs of Tat in a respective slot as 
Tat and Kim do not expressly disclose the wireless communication device establishes a plurality of tunnels through a plurality of wireless connections; and the plurality of tunnels are aggregated to form one aggregated tunnel.
In an analogous art, Senthilnathan discloses a Multi-Link Point-to-Point (MLPPP) connects aggregate bandwidth of multiple tunnel connections to provide a single higher bandwidth communication link (col. 1, lines 31-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the modems of Tat in view of Kim to form multiple connections and to aggregate the multiple connections as a single higher bandwidth connection as suggested by Senthilnathan to provide single higher bandwidth connection to serve application that requires higher bandwidth connection (i.e., video service).

Regarding claims 2 and 13, Tat in view of Kim and Senthilnathan further discloses the first wireless connection is terminated when step (b) is performed (see Tat, paragraph 57, “the SIMs are re-mapped to the desired new modems while the modems are disconnected from a network”).

Regarding claims 7 and 18, Tat in view of Kim and Senthilnathan discloses the limitations of claims 1 and 12 as applied above. Tat in view of Kim and Senthilnathan further discloses the at least one selector is connected to the plurality of SIM card (see Tat, paragraphs 31 and 35). 

	In an analogous art, Kim discloses a mobile terminal (Abstract) with a plurality of SIM card slots (SIM card interface) (paragraph 84, “SIM cards, from among the plurality of SIM cards, may be mounted on the plurality of respective SIM card slots 171 to 174”), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through the interface unit 170 (paragraph 74). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each of the SIMs of Tat and Senthilnathan in a respective slot as disclosed by Kim to allow the SIMs to be changed according to the types of mobile terminals or the development of future related technologies, as suggested by Kim (paragraph 85).

Regarding claims 9 and 20, Tat in view of Kim and Senthilnathan further discloses the first SIM card is selected substantially based on at least one of the following selection criteria: time, duration of usage, and billing cycle information (see Tat, paragraphs 50-51, subscription information and cost of service (i.e., billing cycle information)).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tat in view of Kim and Senthilnathan as applied to claims 1 and 12 above, and further in view of Lamazure et al. (US 2014/0169347 A1, hereinafter Lamazure).


Tat, Kim and Senthilnathan do not expressly disclose before performing step (a), controlling the second RF unit to observe received signal quality of base stations.
In an analogous art, Lamazure discloses a device comprises of multiple SIMs (Abstract, Fig. 1 and paragraph 51), wherein when a SIM is idle, reception power level monitoring, downlink quality monitoring and serving cell reselection handling are performed when the other SIM is active (paragraph 58-59), wherein serving cell and neighboring cells of the idle SIM can be monitored to avoid losing synchronization with base stations associated with the idle SIM (paragraph 58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the modem of Tat in view of Kim and Senthilnathan to monitor network performance as suggested by Lamazure to maintain synchronization between the idle mode SIM and associated network, and thereby enhance connection efficiency.

Allowable Subject Matter
Claims 10 and 11 are allowed.
Claims 3-6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Altman (US 2015/0057044 A1) discloses a multi-modem communication apparatus including a plurality of wireless modems to receive multiple virtual identities (Abstract), wherein a SIM controller allocates VSIMs and activate one or more additional modems (i.e., aggregating multiple connections) to enhance communication performance (paragraph 55). Altman suggests VSIMs can be used substantially equivalent to physical SIMs (paragraph 17), such that the VSIMs allocated for enhanced communication could be replaced with physical SIMs.

Sakr et al. (US 2014/0075057 A1) discloses a multi-modem device (Abstract) comprises multiple modems and corresponding SIM cardholders (paragraph 15 and Fig. 2), wherein SIM cards can be inserted for use with modems associated with wireless carriers using standards such as GSM (paragraph 17). Sakr discloses the modems can be operated simultaneously in parallel with their throughput and communication links aggregated such that the total bandwidth of all of the modems is available for data communication (paragraph 19).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL LAI/            Primary Examiner, Art Unit 2645